Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 1 of 18 PageID 706




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


 APRIL GABLE,

                         Plaintiff,

 v.                                                                  Case No. 6:19-cv-1421-Orl-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                         Defendant.


                                                                     1
                                        OPINION AND ORDER

                                                  I. Status

         April Gable (“Plaintiff”) is appealing the Commissioner of the Social Security

 Administration’s (“SSA(’s)”) final decision denying her claim for supplemental security

 income (“SSI”). Plaintiff’s alleged inability to work is the result of a “[h]erniated dis[c],

 bulging dis[c]-surgery,” “spinal stenosis,” “back pain,” “degenerative dis[c] disease,”

 “arthritis in bones,” and “weak” legs with associated “pain due to back problems.”

 Transcript of Administrative Proceedings (Doc. No. 15; “Tr.” or “administrative transcript”),

 filed November 4, 2019, at 67-68, 76, 263. Plaintiff filed an application for SSI on May

 29, 2015, alleging a disability onset date of December 15, 2010. 2 Tr. at 220-24. The


         1
                 The parties consented to the exercise of jurisdiction by a United States Magistrate Judge.
 See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge (Doc. No. 14), filed November
 4, 2019; Reference Order (Doc. No. 16), signed November 4, 2019 and entered November 5, 2019.

         2
                   For whatever reason, the administrative transcript contains two SSI applications: one dated
 June 4, 2015, see Tr. at 220, and one dated April 28, 2015, see Tr. at 225. It is unclear when the April 28,
 2015 application was actually received by the SSA because the date stamp is illegible. See Tr. at 225.
 The protective filing date of the SSI application is listed in the administrative transcript as May 29, 2015.
 See, e.g., Tr. at 67, 76.
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 2 of 18 PageID 707




 application was denied initially, Tr. at 67-74, 75, 89-92, and upon reconsideration, Tr. at

 76-85, 86, 97-102.

        On May 24, 2018, an Administrative Law Judge (“ALJ”) held a hearing, during which

 he heard testimony from Plaintiff, who was represented by counsel, and a vocational

 expert (“VE”). Tr. at 32-66. The ALJ issued a Decision on August 3, 2018, finding Plaintiff

 not disabled through the date of the Decision. Tr. at 17-27.

        Thereafter, Plaintiff requested review of the Decision by the Appeals Council. Tr. at

 217-19 (request for review), 327-32 (memorandum in support); see Tr. at 4-5 (Appeals

 Council exhibit list and order). On May 29, 2019, the Appeals Council denied Plaintiff’s

 request for review, Tr. at 1-3, thereby making the ALJ’s Decision the final decision of the

 Commissioner. On August 1, 2019, Plaintiff commenced this action under 42 U.S.C.

 § 405(g), as incorporated by § 1383(c)(3), by timely filing a Complaint (Doc. No. 1), seeking

 judicial review of the Commissioner’s final decision.

        On appeal, Plaintiff makes two arguments. First, she contends the ALJ erred in

 evaluating the opinions of two treating physicians: neurosurgeon Rafael Allende, MD, and

 primary care provider Jorge Ribet, MD. Memorandum of Law (Doc. No. 19; “Pl.’s Mem.”),

 filed January 6, 2019, at 1, 13-16. Second, Plaintiff alleges the ALJ erred in evaluating

 her testimony regarding the effects of her impairments. Id. at 1, 17-22. On March 2,

 2020, Defendant filed a Memorandum in Support of the Commissioner’s Decision (Doc.

 No. 20; “Def.’s Mem.”) addressing Plaintiff’s contentions. After a thorough review of the

 entire record and consideration of the parties’ respective memoranda, the undersigned

 determines that the Commissioner’s final decision is due to be reversed and remanded for

 further administrative proceedings.


                                             -2-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 3 of 18 PageID 708




                                           II. The ALJ’s Decision

         When determining whether an individual is disabled, 3 an ALJ must follow the five-

 step sequential inquiry set forth in the Code of Federal Regulations (“Regulations”),

 determining as appropriate whether the claimant (1) is currently employed or engaging in

 substantial gainful activity; (2) has a severe impairment; (3) has an impairment or

 combination of impairments that meets or medically equals one listed in the Regulations;

 (4) can perform past relevant work; and (5) retains the ability to perform any work in the

 national economy. 20 C.F.R. §§ 404.1520, 416.920; see also Phillips v. Barnhart, 357 F.3d

 1232, 1237 (11th Cir. 2004). The claimant bears the burden of persuasion through step

 four, and at step five, the burden shifts to the Commissioner. Bowen v. Yuckert, 482 U.S.

 137, 146 n.5 (1987).

         Here, the ALJ followed the five-step sequential inquiry. See Tr. at 19-27. At step

 one, the ALJ determined that Plaintiff “has not engaged in substantial gainful activity since

 May 29, 2015, the application date.” Tr. at 19 (emphasis and citation omitted). At step

 two, the ALJ found that Plaintiff “has the following severe impairment: lumbar degenerative

 disc disease with osteoarthritis and radiculopathy status-post laminectomy.” Tr. at 19

 (emphasis and citation omitted). At step three, the ALJ ascertained that Plaintiff “does

 not have an impairment or combination of impairments that meets or medically equals the

 severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1.”

 Tr. at 21 (emphasis and citation omitted).



         3
                  “Disability” is defined in the Social Security Act as the “inability to engage in any substantial
 gainful activity by reason of any medically determinable physical or mental impairment which can be
 expected to result in death or which has lasted or can be expected to last for a continuous period of not
 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

                                                        -3-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 4 of 18 PageID 709




        The ALJ determined that Plaintiff has the following residual functional capacity

 (“RFC”):

               [Plaintiff can] perform light exertional work as defined in 20
               CFR [§] 416.967(b) with the following limitations: she requires
               a sit/stand option, allowing her to shift from either sitting or
               standing at intervals of approximately 30 minutes, provided she
               does not leave the workstation and the shifting of positions
               results in her being off-task no more than 1-2 minutes with each
               position shift; she is incapable of climbing stairs, ladders,
               ropes, and scaffolds and is incapable of kneeling, crouching,
               and crawling; she is capable of occasionally climbing ramps
               and occasionally balancing and stooping; she is capable of
               frequently reaching in all directions with the bilateral upper
               extremities; she must avoid all exposure to hazards, including
               unprotected heights and moving mechanical parts; she is
               incapable of operating a motor vehicle for work; and she would
               be off task up to 10% of the workday in addition to regularly
               scheduled breaks due to her pain and an inability to maintain
               concentration and focus.

 Tr. at 22 (emphasis omitted). At step four, the ALJ found that Plaintiff “is unable to perform

 any past relevant work” as a “Bank Teller.”        Tr. at 25 (some emphasis and citation

 omitted). At step five, after considering Plaintiff’s age (“40 years old . . . on the date the

 application was filed”), education (“at least a high school education”), work experience,

 and RFC, Tr. at 25, the ALJ relied on the testimony of the VE and found that “there are

 jobs that exist in significant numbers in the national economy that [Plaintiff] can perform,”

 such as “Information Clerk” and “Counter,” Tr. at 26 (some emphasis omitted). In the

 alternative, further reducing Plaintiff’s RFC to sedentary (rather than light) work with the

 additional limitations set forth in the RFC, the ALJ found Plaintiff would be able to perform

 the jobs of “Document Preparer,” “Addresser,” and “Order Clerk.” Tr. at 26-27. The ALJ

 concluded that Plaintiff “has not been under a disability . . . since May 29, 2015, the date

 the application was filed.” Tr. at 27 (emphasis and citation omitted).


                                              -4-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 5 of 18 PageID 710




                                   III. Standard of Review

        This Court reviews the Commissioner’s final decision as to disability pursuant to 42

 U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s conclusions

 of law, findings of fact “are conclusive if . . . supported by ‘substantial evidence.’” Doughty

 v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001) (citing Falge v. Apfel, 150 F.3d 1320, 1322

 (11th Cir. 1998)). “Substantial evidence is something ‘more than a mere scintilla, but less

 than a preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting

 Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial evidence standard

 is met when there is “such relevant evidence as a reasonable mind might accept as

 adequate to support a conclusion.” Falge, 150 F.3d at 1322 (quoting Richardson v.

 Perales, 402 U.S. 389, 401 (1971)); see also Biestek v. Berryhill, 139 S.Ct. 1148, 1154

 (2019); Samuels v. Acting Comm’r of Soc. Sec., 959 F.3d 1042, 1045 (11th Cir. 2020)

 (citation omitted). It is not for this Court to reweigh the evidence; rather, the entire record

 is reviewed to determine whether “the decision reached is reasonable and supported by

 substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

 omitted). The decision reached by the Commissioner must be affirmed if it is supported by

 substantial evidence—even if the evidence preponderates against the Commissioner’s

 findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per

 curiam).

                                        IV. Discussion

        As noted above, Plaintiff challenges the ALJ’s handling of two medical opinions and

 the ALJ’s evaluation of her testimony regarding the effects of her impairments. Defendant

 responds by asserting the ALJ did not err in evaluating the medical opinions or in


                                              -5-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 6 of 18 PageID 711




 evaluating Plaintiff’s testimony. Def.’s Mem. at 5-15. These matters are addressed in

 turn.

 A. Medical Opinions

         1. Applicable Law 4

         The Regulations establish a hierarchy among medical opinions 5 that provides a

 framework for determining the weight afforded each medical opinion. See 20 C.F.R. §§

 404.1527, 416.927. Essentially, “the opinions of a treating physician are entitled to more

 weight than those of a consulting or evaluating health professional,” and “[m]ore weight is

 given to the medical opinion of a source who examined the claimant than one who has

 not.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259, 1260 n.5 (11th Cir. 2019).

 Further, “[n]on-examining physicians’ opinions are entitled to little weight when they

 contradict opinions of examining physicians and do not alone constitute substantial

 evidence.” Id. at 1260 (citing Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per

 curiam)). The following factors are relevant in determining the weight to be given to a

 physician’s opinion: (1) the “[l]ength of the treatment relationship and the frequency of

 examination”; (2) the “[n]ature and extent of [any] treatment relationship”; (3)



         4
                    On January 18, 2017, the SSA revised the rules regarding the evaluation of medical
 evidence and symptoms for claims filed on or after March 27, 2017. See Revisions to Rules Regarding the
 Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 5844 (January 18, 2017); see also 82 Fed. Reg. 15,
 132 (Mar. 27, 2017) (amending and correcting the final rules published at 82 Fed. Reg. 8244). Because
 Plaintiff filed her claim before that date, the undersigned cites the rules and Regulations that were in effect
 on or otherwise appliable to the date the claim was filed, unless otherwise noted.

         5
                  “Medical opinions are statements from physicians or other acceptable medical sources that
 reflect judgments about the nature and severity of [a claimant’s] impairment(s), including [the claimant’s]
 symptoms, diagnosis and prognosis, what [the claimant] can still do despite impairment(s), and [the
 claimant’s] physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1); see also 20 C.F.R. § 404.1502
 (defining “[a]cceptable medical sources”); 20 C.F.R. § 404.1513(a).


                                                      -6-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 7 of 18 PageID 712




 “[s]upportability”; (4) “[c]onsistency” with other medical evidence in the record; and (5)

 “[s]pecialization.” 20 C.F.R. §§ 404.1527(c)(2)-(5), 416.927(c)(2)-(5); see also 20 C.F.R.

 §§ 404.1527(f), 416.927(f); see also McNamee v. Soc. Sec. Admin., 164 F. App’x 919, 923

 (11th Cir. 2006) (citation omitted) (stating that “[g]enerally, the opinions of examining

 physicians are given more weight than those of non-examining physicians[;] treating

 physicians[’ opinions] are given more weight than [non-treating physicians;] and the

 opinions of specialists are given more weight on issues within the area of expertise than

 those of non-specialists”).

        With regard to a treating physician, 6 the Regulations instruct ALJs how to properly

 weigh such a medical opinion. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Because

 treating physicians “are likely to be the medical professionals most able to provide a

 detailed, longitudinal picture of [a claimant’s] medical impairment(s),” a treating physician’s

 medical opinion is to be afforded controlling weight if it is “well-supported by medically

 acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

 other substantial evidence” in the record. Id. When a treating physician’s medical opinion

 is not due controlling weight, the ALJ must determine the appropriate weight it should be

 given by considering the factors identified above (the length of treatment, the frequency of

 examination, the nature and extent of the treatment relationship, as well as the




        6
                 A treating physician is a physician who provides medical treatment or evaluation to the
 claimant and who has, or has had, an ongoing treatment relationship with the claimant, as established by
 medical evidence showing that the claimant sees or has seen the physician with a frequency consistent
 with accepted medical practice for the type of treatment and/or evaluation required for the medical
 condition. See 20 C.F.R. § 404.1502.


                                                   -7-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 8 of 18 PageID 713




 supportability of the opinion, its consistency with the other evidence, and the specialization

 of the physician). Id.

        If an ALJ concludes the medical opinion of a treating physician should be given less

 than substantial or considerable weight, he or she must clearly articulate reasons showing

 “good cause” for discounting it. Schink, 935 F.3d at 1259; Hargress v. Soc. Sec. Admin.,

 Comm’r, 883 F.3d 1302, 1305 (11th Cir. 2018) (citation omitted); Lewis v. Callahan, 125

 F.3d 1436, 1440 (11th Cir. 1997). Good cause exists when (1) the opinion is not bolstered

 by the evidence; (2) the evidence supports a contrary finding; or (3) the opinion is

 conclusory or inconsistent with the treating physician’s own medical records. Schink, 935

 F.3d at 1259; Hargress, 883 F.3d at 1305 (citation omitted); Phillips, 357 F.3d at 1240-41;

 see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991); Schnorr v. Bowen,

 816 F.2d 578, 582 (11th Cir. 1987) (stating that a treating physician’s medical opinion may

 be discounted when it is not accompanied by objective medical evidence).

        An ALJ is required to consider every medical opinion. See 20 C.F.R.

 §§ 404.1527(c), 416.927(c) (stating that “[r]egardless of its source, we will evaluate every

 medical opinion we receive”). While “the ALJ is free to reject the opinion of any physician

 when the evidence supports a contrary conclusion,” Oldham v. Schweiker, 660 F.2d 1078,

 1084 (5th Cir. 1981) (citation omitted); see also 20 C.F.R. §§ 404.1527(c)(2),

 416.927(c)(2), “the ALJ must state with particularity the weight given to different medical

 opinions and the reasons therefor,” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179

 (11th Cir. 2011) (citing Sharfarz, 825 F.2d at 279); Moore v. Barnhart, 405 F.3d 1208, 1212

 (11th Cir. 2005); Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).




                                              -8-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 9 of 18 PageID 714




         The RFC assessment “is the most [a claimant] can still do despite [his or her]

 limitations.” 20 C.F.R. § 404.1545(a)(1). It is used at step four to determine whether a

 claimant can return to his or her past relevant work, and if necessary, it is also used at

 step five to determine whether the claimant can perform any other work that exists in

 significant numbers in the national economy. 20 C.F.R. § 404.1545(a)(5). In assessing a

 claimant’s RFC, the ALJ “must consider limitations and restrictions imposed by all of an

 individual’s impairments, even those that are not ‘severe.’” SSR 96-8P, 1996 WL 374184

 at *5; see also Swindle v. Sullivan, 914 F.2d 222, 226 (11th Cir. 1990) (stating that “the

 ALJ must consider a claimant’s impairments in combination”) (citing 20 C.F.R. § 404.1545;

 Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir. 1984)).

         2. Dr. Allende

         Dr. Allende, a neurosurgeon, saw Plaintiff in June and July 2014 and determined

 that surgery was required because of “a large L5-S1 herniated nucleus pulposus with

 nerve compression” and because of Plaintiff’s failure to improve with conservative

 treatment for more than a year. Tr. at 376-77; see Tr. at 550-51. 7 In July 2014, Dr.

 Allende performed a “Right L5-S1 hemilaminotomy and diskectomy.” Tr. at 417, 540.

 From August 2014 through October 2014, Plaintiff generally did well after the surgery.

 See Tr. at 383, 385, 389; but see Tr. at 387 (some pain reported in September 2014).

 However, Plaintiff eventually began having back pain that became recurrent, with severe

 pain in her upper and lower extremities. See, e.g., Tr. at 392, 398, 401, 404, 414, 590,

 595.



         7
                  The administrative transcript contains some duplicate records from Dr. Allende. Duplicates
 are not cited.

                                                    -9-
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 10 of 18 PageID 715




         By March 2016, Plaintiff’s pain continued despite medications such as Diclofenac,

  Morphine Sufate, Gabapentin, Tylenol, and Medrol. Tr. at 587. Dr. Allende diagnosed

  post-laminectomy syndrome, lumbar degenerative disc disease, and chronic right-sided

  low back pain with right-sided sciatica. Tr. at 588. He recommended that Plaintiff see a

  pain management specialist for epidural steroid injections prior to additional surgical

  intervention. Tr. at 588. In September 2016, Plaintiff was experiencing severe back pain

  that radiated into her lower extremities (the right leg worse than the left). Tr. at 584. Her

  pain was worse with prolonged standing, sitting, or “any ambulation whatsoever.” Tr. at

  584. Plaintiff reported that the injections by the pain management specialist “did not help.”

  Tr. at 584. Dr. Allende noted Plaintiff was “functionally debilitated due to her condition.”

  Tr. at 584. He diagnosed failed back syndrome and lumbosacral radiculopathy. Tr. at

  585.   In October 2016, Dr. Allende recommended “lumbar facet blocks and SI joint

  injections.” Tr. at 579-80.

         By May 2017, Dr. Allende recommended further decompression surgery at L4-L5

  and L5-S1 with possible arthrodesis. Tr. at 576-77. Plaintiff was hesitant to undergo

  another surgery but agreed to consider it. Tr. at 577. In April 2018, without improvement

  despite physical therapy and pain management, further surgery continued to be Dr.

  Allende’s recommendation. Tr. at 604-05.

         Also in April 2018, Dr. Allende filled out a residual functional capacity questionnaire.

  Tr. at 600-03.    In the form, Dr. Allende explained Plaintiff’s diagnoses, assigned a

  “Guarded” prognosis, identified the clinical findings upon which his recommendations were

  based; explained the recommended “a Lumbar 5-S1 Laminectomy [and] fusion”; Tr. at

  600, and gave the following functional limitations. Plaintiff cannot walk any city blocks


                                              - 10 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 11 of 18 PageID 716




  without rest or severe pain; she can sit and stand ten minutes at a time before needing to

  get up or sit back down; she can sit or stand/walk less than two hours total per day; and

  she must use a cane or assistive device. Tr. at 601-02. Plaintiff can occasionally lift less

  than ten pounds but never more than that; she can never twist or stoop, can rarely crouch

  or climb ladders, and can occasionally climb stairs. Tr. at 603. Plaintiff has no limitations

  in reaching, handling or fingering. Tr. at 603. Plaintiff should be expected to miss more

  than four days of work per month as a result of her impairments or treatment. Tr. at 603.

         3. Dr. Ribet

         Dr. Ribet, together with a nurse practitioner, was Plaintiff’s primary care provider

  during the relevant time. See, e.g., Tr. at 427-37, 444-534. In June 2016, Dr. Ribet

  completed a residual functional capacity questionnaire. Tr. at 438-41. He opined as

  follows. Plaintiff has constant, neuropathic pain and radiculopathy pain of “8-9/10.” Tr.

  at 438. She has an abnormal gait and reduced motion in the lumbar area. Tr. at 438.

  She has had “poor response” to surgery. Tr. at 438. Dr. Ribet’s opinions regarding

  Plaintiff’s functional capacity were very similar to Dr. Allende’s opinions. According to Dr.

  Ribet, Plaintiff’s pain and other symptoms will constantly interfere with attention and

  concentration. Tr. at 439. She cannot walk any city blocks without rest or severe pain.

  Tr. at 439. Plaintiff can sit and stand only ten minutes at a time. Tr. at 439. She can sit

  and stand/walk less than two hours total in the day. Tr. at 440. Plaintiff must use a cane

  or assistive device. Tr. at 440. She can occasionally lift and carry ten pounds but no

  more than that. Tr. at 440. Plaintiff can never twist or stoop, she can rarely crouch, and

  she can occasionally climb ladders or stairs. Tr. at 441. Plaintiff should be expected to

  miss more than four days of work per month. Tr. at 441.


                                              - 11 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 12 of 18 PageID 717




         4. Analysis of ALJ’s Findings

         The ALJ assigned “little weight” to the opinions of both Dr. Allende and Dr. Ribet.

  Tr. at 24. As to Dr. Allende, the ALJ found his “opinions are inconsistent with his own

  treatment notes.” Tr. at 24. To support that finding, the ALJ focused entirely on Plaintiff’s

  gait and muscle tone/strength/sensation:

                While Dr. Allende observed [Plaintiff] to sometimes have an
                antalgic gait, he also noted her gait was independent without
                assistance.     Her gait was stable without assistance in
                February and March 2016. Dr. Allende also observed her
                muscle tone, muscle strength, and sensation to be normal.

  Tr. at 24 (citations omitted).

         The ALJ’s reason for discounting Dr. Allende’s opinion is not supported by

  substantial evidence and does not amount to the requisite good cause. In finding Dr.

  Allende’s opinion to be inconsistent with his treatment notes, the ALJ focused on Plaintiff’s

  “stable” gait during a relatively early time period (February and March 2016). Later notes

  from September 2016, continuing into April 2018, document Plaintiff having a “very

  antalgic” gait despite it being independent. Tr. at 585, 605.

         While Plaintiff’s “muscle tone and strength” were “good throughout” even into April

  2018, Tr. at 605; see Tr. at 24 (ALJ’s finding), the balance of Dr. Allende’s treatment notes

  appear to support, rather than contradict, his opinion as to Plaintiff’s RFC. In discounting

  Dr. Allende’s opinion, the ALJ did not recognize Dr. Allende’s notation, made after the

  notes upon which the ALJ primarily relies, that Plaintiff was “functionally debilitated due to

  her condition.” Tr. at 584. Nor did the ALJ recognize that Plaintiff’s pain was worse with

  prolonged standing, sitting, or “any ambulation whatsoever.” Tr. at 584. And, perhaps

  most importantly, the ALJ failed to recognize that in 2017 and 2018, Plaintiff’s pain was so


                                              - 12 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 13 of 18 PageID 718




  significant—even after physical therapy and seeing a pain management specialist—that

  Dr. Allende found additional surgery to be necessary.             See Tr. at 576-77, 604-05.

  Remand is required for reconsideration of Dr. Allende’s opinion.

         As to Dr. Ribet, the ALJ’s reasoning for discounting his opinion was even more brief

  and conclusory: “Dr. Ribet’s records do not note any gait abnormalities, muscle weakness,

  or sensory loss that would support the level of restrictions he recommends.” Tr. at 24

  (citation omitted). In making this finding, the ALJ cited “Exhibits 4F [and] 6F” which

  together contain more than 100 pages. See Tr. at 420-37, 442-539. This sort of citation,

  combined with a rather conclusory reason, does not allow for meaningful review. In any

  event, especially given that Dr. Ribet’s opinion is quite similar to Dr. Allende’s and that

  “consistency” is one of the factors an ALJ must consider in determining the weight to afford

  a medical opinion, see 20 C.F.R. §§ 404.1527(c)(2)-(5), 416.927(c)(2)-(5), the ALJ on

  remand shall reevaluate Dr. Ribet’s opinion as well.

  B. Plaintiff’s Testimony Regarding Effects of Her Impairments

         1. Applicable Law

         “[T]o establish a disability based on testimony of pain and other symptoms, the

  claimant must satisfy two parts of a three-part showing: (1) evidence of an underlying

  medical condition; and (2) either (a) objective medical evidence confirming the severity of

  the alleged pain; or (b) that the objectively determined medical condition can reasonably

  be expected to give rise to the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225

  (11th Cir. 2002) (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)). “The

  claimant’s subjective testimony supported by medical evidence that satisfies the standard

  is itself sufficient to support a finding of disability.” Holt, 921 F.2d at 1223.


                                                - 13 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 14 of 18 PageID 719




         “When evaluating a claimant’s subjective symptoms, the ALJ must consider such

  things as: (1) the claimant’s daily activities; (2) the nature, location, onset, duration,

  frequency, radiation, and intensity of pain and other symptoms; (3) precipitating and

  aggravating factors; (4) adverse side-effects of medications; and (5) treatment or

  measures taken by the claimant for relief of symptoms.” Davis v. Astrue, 287 F. App’x 748,

  760 (11th Cir. 2008) (citing 20 C.F.R. § 404.1529(c)(3)(i)-(vi)). To reject a claimant’s

  assertions of subjective symptoms, “explicit and adequate reasons” must be articulated by

  the ALJ. Wilson, 284 F.3d at 1225; see also Dyer, 395 F.3d at 1210; Marbury v. Sullivan,

  957 F.2d 837, 839 (11th Cir. 1992).

         In 2017, the SSA issued new guidance to ALJs about how to evaluate subjective

  complaints of pain and other symptoms. The SSA has “eliminat[ed] the use of the term

  ‘credibility’ from [its] sub-regulatory policy, as [the R]egulations do not use this term.” SSR

  16-3P, 2017 WL 5180304, at *2 (Oct. 25, 2017). “In doing so, [the SSA has] clarif[ied] that

  subjective symptom evaluation is not an examination of an individual’s character.” Id.

  Accordingly, ALJs are “instruct[ed] . . . to consider all of the evidence in an individual’s

  record when they evaluate the intensity and persistence of symptoms after they find that

  the individual has a medically determinable impairment(s) that could reasonably be

  expected to produce those symptoms.” Id. “The change in wording is meant to clarify that

  [ALJs] aren’t in the business of impeaching claimants’ character; obviously [ALJs] will

  continue to assess the credibility of pain assertions by applicants, especially as such

  assertions often cannot be either credited or rejected on the basis of medical evidence.”

  Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (emphasis in original).




                                               - 14 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 15 of 18 PageID 720




         2. Plaintiff’s Testimony

         Plaintiff testified about how her impairments affect her daily. She has “to think

  about every step [she] take[s], every movement [she] make[s], because if [she does not,

  she] could end up on the floor.” Tr. at 40. Plaintiff has “fallen several times.” Tr. at 40.

  She cannot stand or sit for very long. Tr. at 40. She has to constantly move positions to

  attempt to relieve the pain. Tr. at 41. She has trouble sleeping. Tr. at 41. She lays

  down, including in her zero gravity chair, more than half the day. Tr. at 53.

         “[D]aily life things [are] very hard for [her].” Tr. at 41. She helps as much as she

  can with chores. Tr. at 42. She folds some laundry sitting down, and she can “pick up a

  couple of things at a time.” Tr. at 42. She can wash “a few” dishes at a time before

  having to sit down, so it takes her “a long time.” Tr. at 42. She can fix frozen dinners by

  putting them in the oven. Tr. at 42. She does not sweep, mop, or vacuum. Tr. at 42-43.

  She sits in the shower until needing to stand to finish washing. Tr. at 43. She does “very

  limited shopping” that involves “grab[bing] a couple of things” before leaving. Tr. at 55.

  She uses the cart to balance herself. Tr. at 56. If the items she needs are in the back of

  the store, someone else goes inside for her. Tr. at 55.

         As far as functional abilities, Plaintiff testified she is only able to sit ten to fifteen

  minutes at a time before needing to get up. Tr. at 50. After that amount of time, she gets

  numbness, tingling, and stiffness. Tr. at 50-51. She gets “antsy” and if she does not get

  up, “lightning rods will . . . go through [her] spine” and she will see “white flashes.” Tr.

  at 51. She can only stand ten minutes at a time, and she would need to lean on something

  while doing it. Tr. at 51. She can walk fifteen to seventeen minutes at a time. Tr. at 51-

  52. When asked by the ALJ why she is “walking strangely,” Plaintiff responded that every


                                               - 15 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 16 of 18 PageID 721




  step she takes is painful. Tr. at 52. She gets weakness, burning, and tingling in her leg.

  Tr. at 52. Plaintiff testified she can lift about half a gallon but any more than that hurts her

  back. Tr. at 52. She cannot climb a flight of stairs. Tr. at 52-53. When recently trying

  to go over a “small transition floor” in her house, she fell to the floor. Tr. at 53. Plaintiff

  “always ha[s her] cane with [her].” Tr. at 59. Plaintiff is able to drive short distances. Tr.

  at 56. 8

             Plaintiff testified about the medications she takes, and other measures she has

  taken, to attempt to relieve her pain. Tr. at 48-49. She testified about the side effects of

  her medications. Tr. at 50. Plaintiff also testified about the latest recommended surgery.

  Tr. at 46-47. She evidently got a second opinion from a doctor in Miami, who concurred

  with Dr. Allende that that a “spinal fusion” surgery is necessary. Tr. at 47. Plaintiff

  testified she is “going to have to do the spinal fusion, because that is the only option [she

  has].” Tr. at 47. The prognosis is that the surgery “would maybe only change [her] pain

  by 30%.” Tr. at 47. Plaintiff’s plan at the time of the May 24, 2018 hearing was to have

  the surgery “in August or September.” Tr. at 48. Plaintiff is afraid to have the surgery,

  but she “can’t continue to live like this, either, because it’s so awful.” Tr. at 58.

             3. Analysis of ALJ’s Findings

             The ALJ found Plaintiff’s “medically determinable impairments could reasonably be

  expected to produce the . . . alleged symptoms; however, [Plaintiff’s] statements

  concerning the intensity, persistence, and limiting effects of these symptoms are not

  entirely consistent with the medical evidence and other evidence in the record for the


             8
                   Plaintiff testified she drove herself to the hearing before the ALJ, leaving her house at 8:00
  and arriving at 9:30, making two stops along the way because her leg was hurting and going numb. Tr. at
  57.

                                                      - 16 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 17 of 18 PageID 722




  reasons explained in th[e D]ecision.” Tr. at 23. The ALJ then recognized the relevant

  factors to consider in evaluating Plaintiff testimony, Tr. at 23, but he did not actually discuss

  the testimony itself, except to say that Plaintiff “alleges difficulty due to a lumbrosacral

  disorder and pain that makes it difficult for her to stand or sit for long periods.” Tr. at 23.

  Nor did the ALJ evaluate the relevant factors except to generally discuss portions of the

  medical evidence. Tr. at 23-25. In addition, the ALJ did not recognize anywhere in the

  Decision Plaintiff’s testimony (as corroborated by the medical evidence) that she has to

  have an additional surgery because other interventions have not relieved the pain. The

  ALJ’s Decision does not allow for meaningful review of the findings regarding Plaintiff’s

  testimony about her impairments.         On remand, the ALJ shall reevaluate Plaintiff’s

  testimony.

                                          V. Conclusion

         Based on the foregoing, it is

         ORDERED:

         1.     The Clerk of Court is directed to enter judgment pursuant to sentence four of

  42 U.S.C. § 405(g), as incorporated by § 1383(c)(3), REVERSING the Commissioner’s

  final decision and REMANDING this matter with the following instructions:

                (A)     Reevaluate the opinions of Dr. Allende and Dr. Ribet; specify the

                        weight assigned to the opinions and the reasons why; and absent

                        good cause reasons supported by substantial evidence for

                        discounting the opinions, include the stated limitations in the residual

                        functional capacity and hypothetical to the vocational expert;




                                                - 17 -
Case 6:19-cv-01421-JRK Document 21 Filed 09/17/20 Page 18 of 18 PageID 723




               (B)    Reevaluate Plaintiff’s testimony about the effects of her impairments;

                      and

               (C)    Take such other action as may be necessary to resolve this matter

                      properly.

        2.     The Clerk is further directed to close the file.

        3.     In the event benefits are awarded on remand, Plaintiff’s counsel shall ensure

  that any § 406(b) fee application be filed within the parameters set forth by the Order

  entered in Case No. 6:12-mc-124-Orl-22 (In Re: Procedures for Applying for Attorney’s

  Fees Under 42 U.S.C. §§ 406(b) and 1383(d)(2)).

        DONE AND ORDERED in Jacksonville, Florida on September 17, 2020.




  kaw
  Copies to:
  Counsel of Record




                                              - 18 -
